                          Case 17-12560-KJC             Doc 3251        Filed 12/28/18        Page 1 of 3


                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

         In re:                                                        Chapter 11

         WOODBRIDGE GROUP OF COMPANIES                                 Case No. 17-12560 (KJC)
         LLC, et al.,1
                                                                       (Jointly Administered)
                                    Debtors.


                      DECLARATION OF BRADLEY D. SHARP IN SUPPORT OF
                THE DEBTORS’ MOTION FOR ENTRY OF AN ORDER, PURSUANT TO
             SECTION 105(A) OF THE BANKRUPTCY CODE AND BANKRUPTCY RULE 9019,
              APPROVING THE SETTLEMENT AGREEMENT BY AND BETWEEN DEBTOR
                WOODBRIDGE STRUCTURED FUNDING, LLC AND WARREN LEX LLP

                   I, Bradley D. Sharp, hereby declare under penalty of perjury, pursuant to section 1746 of

         title 28 of the United States Code, as follows:

                   1.      I am President and CEO of Development Specialists, Inc., located at 333 S. Grand

         Avenue Suite 4100, Los Angeles, California 90071, and the Chief Restructuring Officer of WGC

         Independent Manager LLC, a Delaware limited liability company, which is the sole manager of

         debtor Woodbridge Group of Companies, LLC, a Delaware limited liability company and an

         affiliate of each of the above-captioned debtors and debtors in possession (collectively, the

         “Debtors”). I submit this declaration (this “Declaration”) in support of the Debtors’ Motion for

         Entry of an Order, Pursuant to Section 105(a) of the Bankruptcy Code and Bankruptcy Rule

         9019, Approving the Settlement Agreement by and between Debtor Woodbridge Structured

         Funding, LLC and Warren Lex LLP (the “Motion”), filed concurrently herewith.2 All facts set



         1
                  The last four digits of Woodbridge Group of Companies, LLC’s federal tax identification number are 3603.
         The mailing address for Woodbridge Group of Companies, LLC is 14140 Ventura Boulevard #302, Sherman Oaks,
         California 91423. Due to the large number of debtors in these cases, which are being jointly administered for
         procedural purposes only, a complete list of the Debtors, the last four digits of their federal tax identification
         numbers, and their addresses are not provided herein. A complete list of such information may be obtained on the
         website of the Debtors’ noticing and claims agent at www.gardencitygroup.com/cases/WGC, or by contacting the
         undersigned counsel for the Debtors.
         2
                   Capitalized terms used but not defined herein shall have the meanings assigned to such terms in the
         Motion.

01:23994714.2
                       Case 17-12560-KJC         Doc 3251      Filed 12/28/18      Page 2 of 3


         forth in this Declaration are based upon my personal knowledge, and if called upon to testify, I

         could and would testify competently to the facts set forth herein.

                2.      On August 1, 2016, Warren Lex LLP (“Warren Lex”) filed an action in the

         Superior Court of California in and for the County of Los Angeles, captioned Warren Lex LLP v.

         Woodbridge Structured Funding, LLC, Case Number BC628984 (the “Action”) regarding a

         dispute over attorney’s fees for legal services provided by Warren Lex pre-petition.

                3.      On December 4, 2017, along with 279 other Debtors, Debtor Woodbridge

         Structured Funding, LLC (“Woodbridge,” and together with Warren Lex, the “Parties”)

         commenced voluntary cases under chapter 11 of the Bankruptcy Code (the “Chapter 11 Cases”).

                4.      The Parties anticipate that any discovery in connection with the Action will

         require significant expense, including attorneys’ fees.

                5.      The Debtors have determined, in an exercise of the Debtors’ sound business

         judgment, that the terms of the Settlement Agreement are fair and reasonable and that the best

         interests of the Debtors’ estates and creditors will be served by the Debtors settling the Action on

         the terms memorialized in the Settlement Agreement. The terms of the Settlement Agreement

         are the product of good faith, arm’s-length negotiations between the Parties.

                6.      Absent approval of the Settlement Agreement, the Parties would be forced to

         proceed with discovery in connection with the Action, as well as briefing and argument, which

         would require time, attention, and resources from the Debtors and their management and

         professionals. The Settlement Agreement resolves the Parties’ disputes in an efficient and

         consensual manner that will avoid costly and time-consuming litigation that would detract from

         the value of the estates and the recovery of creditors. Moreover, the proposed consensual

         resolution of this dispute will free the Debtors to devote additional time and effort to the

         numerous other critical issues confronting the Debtors in these Chapter 11 Cases.



01:23994714.2
                                                           2
                      Case 17-12560-KJC         Doc 3251      Filed 12/28/18   Page 3 of 3


                Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the

         United States of America that the foregoing is true and correct.



         Dated: December 28, 2018                         /s/ Bradley D. Sharp
                                                          Bradley D. Sharp
                                                          Chief Restructuring Officer, WGC Independent
                                                          Manager, LLC




01:23994714.2
                                                         3
